Citation Nr: 1530038	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran had been represented, but he revoked this representation.  This is currently unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO has assigned the Veteran a 50 percent rating for his service-connected PTSD with alcohol abuse from September 23, 2010, and he has continued his appeal for a higher rating for it and for a TDIU.  Service connection is also in effect for coronary artery disease rated as 60 percent disabling from October 30, 2012 and as 30 percent disabling from June 1, 2014, and for diabetes mellitus with nephropathy, rated as 20 percent disabling from April 28, 2011.  In January 2012, the Veteran indicated that his service-connected disabilities cause him to be unable to work any longer.

A January 2011 letter from Psychological Consulting Services (PCS) indicates that the Veteran was seen in December 2010, and that he had severe PTSD and a GAF of 37, and that he was felt to be permanently and totally disabled and unemployable.  

At the time of a November 2011 VA psychiatric examination, the Veteran was assigned a GAF of 65.  He had worked at a textile mill for 33 years, and his relationship with his supervisor and co-workers had been good.  He had been laid off due to company downsizing.  The Veteran contended that his unemployment was not due primarily to the effects of a mental condition.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily due to his PTSD.   

A March 2012 letter from PCS states that the Veteran had been seen most recently in February 2012, that the diagnosis was severe PTSD, that he had a global assessment of functioning (GAF) of 37, and that he was felt to be permanently and totally disabled and unemployable.  An April 2013 letter from PCS indicates that he was seen that month, and the report is similar to those mentioned above.  

A November 2013 VA psychiatric examination report reaches the conclusion that the Veteran's PTSD with alcohol abuse produces occupational and social impairment due to mild or transient symptoms or that his symptoms are controlled by medication; that the disorder prevents him from performing only some aspects of physical and sedentary employment; that there is minimal function impairment caused by the Veteran's PTSD with alcohol abuse; that he is able to work in a public setting for the most part, and that he is able to work in a loosely supervised situation, requiring little interaction with the public.  The examiner indicated that occupational impairment is not applicable, as the claimant is retired.  The Veteran had indicated that he had had 3 or 4 therapy sessions with a psychologist in Durham, North Carolina starting about 1 year beforehand, and evidence of record indicates that PCS is located in Durham.  

The Veteran indicated in February 2015 that he continues to receive treatment from PCS.  It might be helpful if all of the actual clinical records of treatment he has received from PCS since the claim was filed were incorporated into the claims folder, so that they can be reviewed by a VA psychiatric examiner and a TDIU examiner, and by adjudicators.  Additionally, the Veteran has received VA treatment.  There are March to August 2011, October 2011 to November 2011, January 2012 to January 2013, and February 2014 VA medical records of record.  All additional relevant VA medical records should be obtained.  

In light of the evidence, including that mentioned above, the Board finds that all additional records of VA and private mental health care treatment which the Veteran has received since September 23, 2010, should be obtained, followed by a VA psychiatric examination as indicated below, as well as a separate VA examination for his TDIU claim, in order to assist him with his claims pursuant to 38 C.F.R. § 3.159 (2014).   

A February 2012 note from the Social Security Administration (SSA) National Records Center to VA indicates that  SSA records were sent from it to VA via compact disc (CD).  The copies of those records have not been made a part of the electronic record, and they must be.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all actual clinical records of treatment which the Veteran has received from PCS since September 23, 2010; as well as any outstanding relevant VA medical records of treatment which the Veteran has received since September 23, 2010.  The RO should also upload the SSA records which were received via CD in February 2012 to the Veteran's electronic claims record.  If the CD is not available, complete all necessary development to obtain the relevant SSA records and make these records part of the record.

2.  After directive #1 is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected PTSD with alcohol abuse disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected PTSD with alcohol abuse.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  A GAF should be provided.  Also, the examiner should review the record carefully and indicate whether the level of occupational and social impairment has changed over the rating period, which began on September 23, 2010, and if so, which levels of occupational and social impairment are appropriate for which time periods, with dates specified to the extent possible.  Reasons for these opinions, reconciling the evidence of record, should be provided.  

3.  After directive #1 is completed, schedule the Veteran for an appropriate VA examination to address the issue of entitlement to TDIU.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner should consider and detail the overall functional impairment caused by the Veteran's PTSD with alcohol abuse, coronary artery disease, and diabetes mellitus, and discuss the effect these disabilities have upon the Veteran's ability to maintain employment.  A discussion of the types of employment the Veteran could/could not maintain would be of great assistance.  The examiner should consider that the Veteran had 12 years of formal education and 33 years of experience in a textile mill.

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




